Title: To George Washington from Brigadier General Charles Scott, 4 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] 4th Octobr 1778.
          
          I recd Your Excellencys favour of Yesterdays date, and will do every thing in my Power to comply with the Contents. Respecting the intelligence from Majr Gray, I expect Capt. Leavenworth every Hour who I make no doubt will bring some Certain Accounts From York, which shall be forwarded without Delay. Colo. Parker who has been on the Enemys lines for three days past is Just Returnd and informs me that the enemy has not Stired out of their Picquets the whole Time of his Stay. his provision being out and Determind to do something before he returnd He attempted to Surprize one of their picquets But was discoverd, before he had reached their Rear which gave them time to draw off. finding that the Case, Capt. Dandridg with a partie of horse Charged them, killed three and made two prisoners and was going on Very well, but the picquit, being reinforced the Capt. thought proper to retur[n] which he don in Good order without a Single man being hurt the Colo. informs me that they have Striped the Inhabitance of every individial thing cut open their Beds Strewed the feathers over the Fields and Brook the Furnitur in a most Shocking Manner. Shot a Young ladie thro the body who is Since dead. the Shiping that was lying off Philaps’s hous fell down the day before Yesterday Towards York. the enemy are Still incamped about Volentins Hill without tents. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        